DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          VINITA KENNEDY,
                              Appellant,

                                    v.

                         THOMAS KENNEDY,
                             Appellee.

                              No. 4D16-3701

                         [December 14, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. FMCE10-01488
(40)(97).

  Steven M. Ebner and Stephen T. Maher of Shutts & Bowen LLP, Miami,
and Roberta G. Stanley and John N. Lambros of Brinkley Morgan of Fort
Lauderdale, for appellant.

    Cynthia L. Greene of Greene Smith, P.A., Coral Gables, and Rae E.
Chorowski and Meghan Clary of Chorowski & Clary, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.